665 S.E.2d 90 (2008)
CRAWFORD
v.
MINTZ, et al.
No. 47A08.
Supreme Court of North Carolina.
July 16, 2008.
Michael J. Tadych, Raleigh, for Crawford.
John M. Kirby, Raleigh, for Mintz, et al.
The following order has been entered on the motion filed on the 10th day of July 2008 by Plaintiffs for Extension of Time to File Brief:
"Motion Allowed. Plaintiffs shall have up to and including the 1st day of August 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 16th day of July 2008."